



Exhibit 10.74



PDL BioPharma, inc.
Nonstatutory Inducement Stock Option Grant Notice Supplement
In accordance with the grant by PDL BioPharma, Inc. (the “Company”) to the
undersigned person (“Participant”) of the option (the “Option” or the “Award”)
to purchase shares of common stock of the Company (the “Shares”) to the
Participant set forth below, the Company hereby supplements such Award in the
manner provided for in this Supplement. This Supplement applies to the Award
that was granted under and pursuant to the Company’s Amended and Restated 2005
Equity Incentive Plan (as amended to date, the “Plan”) and is to be read in
conjunction therewith and not as a replacement thereof. This Supplement is
subject to the terms and conditions set forth in the Nonstatutory Inducement
Stock Option Grant Notice previously executed by the Participant and the Company
(“Notice”) and the Nonstatutory Inducement Stock Option Agreement (the
“Nonstatutory Inducement Stock Option Agreement”) attached hereto, and the Plan,
each of which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Supplement, the Notice and the Nonstatutory Inducement Stock Option
Agreement.


Participant:
 
 
 
Original Date of Grant:
 
 
 
Number of Option Shares Granted:
 
 
 
Exercise Price at Date of Grant:
 
 
 
Option Expiration Date:
 
 
 
Capitalization Adjustment Exercise Price Supplement:
Where a Change in Control has occurred which is the result of the stockholders
of the Company or the Board having approved a plan of complete dissolution or
liquidation of the Company, or a complete dissolution or liquidation of the
Company will otherwise occur, and the Company declares one or more distributions
in furtherance of such dissolution or liquidation, consistent with Section 10(a)
of the Plan, vesting of the Options subject to this notice shall accelerate as
of the date of such Change in Control and the herein referenced Options shall
become immediately vested, and thereafter, the Exercise Price of the herein
referenced Option shall be reduced on a dollar-for-dollar basis with each
distribution paid to the Company’s shareholders until the Exercise Price reaches
the par value of the Shares subject to the herein referenced Option.
 
 
Exercise Date Supplement:
Notwithstanding Section 7 of the Stock Option Agreement, where a Change in
Control has occurred which is the result of the stockholders of the Company or
the Board having approved a plan of complete dissolution or liquidation of the
Company, or a complete dissolution or liquidation of the Company will otherwise
occur, consistent with Section 10(b) of the Plan, the Option may be exercised at
any time until the later of the date of dissolution or liquidation of the
Company, provided that, in the event that Participant resigns without good
reason (as defined in any agreement with the Company), Participant shall be
entitled to exercise the Options granted herein for a period of three (3) months
from resignation.






--------------------------------------------------------------------------------





By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and Participant agree that the
Option is governed by this Supplement and the Notice and by the provisions of
the Plan and the Nonstatutory Inducement Stock Option Agreement, which are made
a part of this document. Participant acknowledges that copies of the
Nonstatutory Inducement Stock Option Agreement, the Plan and the prospectus for
the Plan have been made available to him or her. Participant represents that
Participant has read and is familiar with the provisions of the Nonstatutory
Inducement Stock Option Agreement and the Plan, and hereby accepts the Option
subject to all of the terms and conditions hereof and thereof.


PDL BIOPHARMA, INC.
 
PARTICIPANT
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 
 
Date:
 










